In re State Farm Fire & Casualty Co.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Natchitoches, 10th Judicial District Court Div. B, Nos. 69,644, 70,089; to the Court of Appeal, Third Circuit, No. CW 01-01597.
Granted. In light of the fact that relator was made a party less than one month prior to the trial date, and considering the availability of other trial dates in the near future, the trial court abused its discretion in denying relator’s request for a continuance. Accordingly, the judgment of the trial court is reversed, and the motion for continuance of the December 10, 2001 trial is granted.
CALOGERO, C.J., would deny the writ.
JOHNSON, J., would deny the writ.
KNOLL, J., would deny the writ.